Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature in Claim 6 of “the mounting plate is mounted on an inner wall of the shell in a sliding manner” must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 7 2nd Paragraph from the top: “limiting rind 17” should be “limiting ring 17”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Claim 1 is considered invoking a means plus function since the generic placeholder “dewatering device” is not modified by sufficient structure. The specification teaches “dewatering basket” as sufficient structure on page 6. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claims 2 – 10 depend on Claim 1 and do not provide sufficient structure either.
Claim 1 is considered invoking a means plus function since the generic placeholder “cutting device” is not modified by sufficient structure. The specification teaches “blade” as sufficient structure on page 6. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claims 2 – 10 depend on Claim 1 and do not provide sufficient structure either.
Claim 1 is considered invoking a means plus function since the generic placeholder “stirring device” is not modified by sufficient structure. The specification teaches “stirring blade” as sufficient structure on page 6. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claims 2 – 10 depend on Claim 1 and do not provide sufficient structure either.
Claim 1 is considered invoking a means plus function since the generic placeholder “pressing structure” is not modified by sufficient structure. The drawings teach first upper cover 1 and second upper cover 2 as sufficient structure in figure 1. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claims 2 – 10 depend on Claim 1 and do not provide sufficient structure either.
Claim 1 is considered invoking a means plus function since the generic placeholder “sliding component” is not modified by sufficient structure. The drawings teach third shell 3 and positioning buckle 5 as sufficient structure in figure 2. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claims 2 – 10 depend on Claim 1 and do not provide sufficient structure either.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over KR-20090001811-U (Korean Patent Publication No. KR-20090001811-U hereinafter KR-20090001811-U) in view of Chen (PCT Patent Publication No. WO 2018/191960(A1) hereinafter Chen). Utilized google machine translations of the foreign references are attached.

KR-20090001811-U teaches a multifunctional food processor (figure 1: entire apparatus reads on food processor & multifunctional is a function of how one uses the food processor; it has the structure to be capable of being a dehydrator and a mixer therefore multifunctional is considered intended use), comprising: a dewatering device, 112f: dewatering basket, for dewatering food (figure 4: rotating cylinder 50); a container, internally formed with a chamber for accumulating the food (figure 4: outer cylinder 60), wherein any of the dewatering device, a cutting device and a stirring device can be arranged in the chamber (figure 4: rotating cylinder 50 sits in outer cylinder 60); and a power device, comprising a shell (see annotated image of figure 4 below: the shell is indicated), a pressing structure, 112f: instant case figure 1: first upper cover 1 and second upper cover 2 (figure 2: handle stopper 10), a sliding component, 112f: instant case figure 2: third shell 3 and positioning buckle 5 (figure 1: handle 20) and a spiral rod (figure 2: screw 22), a sliding component mounting cavity is formed in the shell (see annotated image of figure 4 below: the shell has an empty internal space that can accommodate a depressed handle 20), the sliding component is mounted in the sliding component mounting cavity in a sliding manner (see annotated image of figure 4 below: the shell has an empty internal space that can accommodate a depressed handle 20), an elastic device is arranged between the sliding component and the shell (figure 2: spring 23), the pressing structure is arranged at the exterior of the shell (figure 2: handle stopper 10 is outside the shell), the pressing structure and the sliding component are connected to drive the sliding component to slide up and down (figure 2: handle stopper 10 and handle 20 are directly connected and drive the handle to slide up and down & google machine translation page 1, 5th paragraph from the bottom: “The present invention does not turn the rotating cylinder … by hand, the knob … is pressed once to rotate the rotating cylinder …”), a spiral rod mounting cavity is formed in the sliding component (see annotated image of figure 2 below: a spiral rod mounting cavity is indicated and it is formed in handle 20; this cavity and screw groove 41 [figure 3] read together are considered a reading on spiral rod mounting cavity), one end of the spiral rod is mounted in the spiral rod mounting cavity in a sliding manner (figure 2: screw 22, figure 3: fixed screw groove 4,1 & google machine translation page 2, 3rd paragraph from the top: “Screw 22 [and screw groove 41 are] coupled by pressing the handle 20 …”), a mounting hole is formed in one end of the sliding component (figure 2: there is a mounting hole in the lower end of handle 20) and is interconnected with the spiral rod mounting cavity (figure 2: the holes in the top and bottom ends of handle 20 are interconnected via handle 20), the mounting hole and the spiral rod are mated such that the mounting hole can drive the spiral rod to rotate while the sliding component slides up and down (figure 2: lower end of handle 20 is connected with screw 22, as handle 20 is pushed [slide] down, screw 22 rotates as it couples with screw groove 41), and any of the dewatering device, the cutting device, and the stirring device can be in transmission connection with the spiral rod such that any of the dewatering device, the cutting device and the stirring device can synchronously rotate with the spiral rod (google machine translation page 1, 5th paragraph from the bottom: “The present invention does not turn the rotating cylinder … by hand, the knob … is pressed once to rotate the rotating cylinder …”).  
KR-20090001811-U is silent on a cutting device, 112f: blade, for cutting the food, a stirring device, 112f: stirring blade, for stirring the food, wherein the shell is supported at a top end of the container.
Chen teaches a cutting device, 112f: blade, for cutting the food (figure 2: cutting device 8) and a stirring device, 112f: stirring blade, for stirring the food (figure 2: stirring device 7).
KR-20090001811-U and Chen are analogous in the field of multifunctional hand powered food processors for kitchen scale use, with rotation driven from above. It would have been obvious to one skilled in the art before the effective filing date to modify the multifunctional food processor of KR-20090001811-U with the cutting device and stirring device of Chen in order to increase functionality of the food processor. Absent any unexpected result, it would have been obvious to one skilled in the art before the effective filing date to modify the shell of KR-20090001811-U (see annotated image of figure 4 above: the shell is indicated) to protrude from the top of lid 30 rather than the bottom of rotation lid 40 in order to leave more space for food products inside the container, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Figure 2
    PNG
    media_image1.png
    582
    592
    media_image1.png
    Greyscale

Figure 4
    PNG
    media_image2.png
    824
    807
    media_image2.png
    Greyscale


Regarding Claim 9, KR-20090001811-U teaches the multifunctional food processor (figure 1: entire apparatus reads on food processor & multifunctional is considered intended use) according to claim 1, wherein the container (figure 4: outer cylinder 60) comprises a second shell (figure 4: external surface of outer cylinder 60) and a third upper cover (figure 4: lid 30 and rotation lid 40 read together), a chamber is formed in the second shell (figure 4: there is a chamber in outer cylinder 60) and penetrates a top end of the second shell (figure 4: chamber of outer cylinder 60 extends all the way to the cylinder’s top end), the third upper cover encloses the top end of the second shell and is detachably connected with the top end of the second shell (figure 4: lid 30 and rotation lid 40 read together encloses the top end of outer cylinder 60 and is detachable from cylinder 60), and the shell is supported on the third upper cover (see annotated image of figure 4 above: the shell protrudes from rotation lid 40).  

Regarding Claim 10, KR-20090001811-U teaches the multifunctional food processor (figure 1: entire apparatus reads on food processor & multifunctional is considered intended use) according to claim 1.
KR-20090001811-U is silent on an anti-slip wafer is arranged at the bottom end of the container.
Chen teaches an anti-slip wafer is arranged at the bottom end of the container (figure 1: small suction cups 97 are wafer like in shape).
It would have been obvious to one skilled in the art before the effective filing date to modify the bottom of the container of KR-20090001811-U with the small suction cups of Chen in order to provide stability to the food processor appliance during operation (google machine translation page 4, second paragraph from the top: “stable when the suction cup is connected to the operation table.”).

Allowable Subject Matter
Claims 2 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

KR-20090001811-U teaches a multifunctional, hand powered food processor for kitchen scale use. KR-20090001811-U’s food processor contains a dewatering basket that is powered when a handle is plunged into the lid causing a spiral rod to generate rotation in the dewatering basket. Regarding Claim 2, KR-20090001811-U is silent on a guide frame with a plurality of support bars arranged between an upper collar and a lower base plate. Regarding Claim 4, KR-20090001811-U is silent on a multifunctional connection column. Regarding Claim 6, KR-20090001811-U is silent on a switch button comprising a mounting plate mounted on an inner wall of the shell in a sliding manner. Regarding Claim 8, KR-20090001811-U is silent on a lower cover that is detachably connected with the bottom end of a first shell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774